United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3180
                                  ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
Cesar Ivan Verdinez-Garcia, also      *
known as Ivan Garcia, also known as *      [UNPUBLISHED]
Cesar Verdinez, also known as Caesar *
Verdines, also known as Cesar         *
Verdines, also known as Caezar        *
Verdinez, also known as Ivan Caesar   *
Verdines, also known as Ivan Caesar   *
Verdinez,                             *
                                      *
             Appellant.               *
                                 ___________

                             Submitted: June 7, 2005
                                Filed: June 9, 2005
                                 ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       Cesar Ivan Verdinez-Garcia (“Verdinez”) appeals the judgment the district
     1
court entered after he pleaded guilty to illegally reentering the United States in
violation of 8 U.S.C. § 1326(a) and (b)(2). His counsel has moved to withdraw and
filed an amended brief under Anders v. California, 386 U.S. 738 (1967), arguing the
sentence imposed was unreasonable because the district court did not adequately
consider that Verdinez reentered this country to see his terminally ill father. Verdinez
has filed a pro se supplemental brief arguing that he is not guilty and that his plea was
coerced, and he has asked for appointment of new counsel.

       We conclude that the district court did not abuse its discretion by imposing an
unreasonable sentence. See United States v. Booker, 125 S. Ct. 738, 764-67 (2005)
(appellate courts should review post-Booker sentences for unreasonableness); United
States v. Haack, 403 F.3d 997, 1002-04 (8th Cir. 2005) (discussing standard of
review). There is no dispute that the court correctly determined the Guidelines
sentencing range, and although the court said little about the sentence it imposed,
there is no indication in the record that the court failed to consider the circumstances
of Verdinez’s reentry–which he brought to the court’s attention in the presentence
report and at sentencing–when it sentenced him within the Guidelines range. See
Haack, 403 F.3d at 1002-04 (sentencing court must first determine appropriate
Guidelines range; court must then consider all other 18 U.S.C. § 3553(a) factors to
determine whether to impose Guidelines or non-Guidelines sentence; abuse of
discretion may occur when court fails to consider relevant factor that should have
received significant weight).

      Verdinez’s pro se arguments also fail. During thorough questioning at the
change-of-plea hearing, Verdinez admitted the factual basis for his offense and
affirmed that he was pleading guilty voluntarily. See United States v. Martinez-Cruz,


         1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
186 F.3d 1102, 1104 (8th Cir. 1999) (to be constitutionally valid, guilty plea must be
knowing, voluntary, and intelligent); Nguyen v. United States, 114 F.3d 699, 703 (8th
Cir. 1997) (defendant’s representations during plea-taking carry strong presumption
of verity).

       Having carefully reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, we deny Verdinez’s motion for appointment of new counsel, and we affirm
the judgment.
                       ______________________________




                                         -3-